United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Charles, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-996
Issued: November 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal from the October 28, 2009 decision of
the Office of Workers’ Compensation Programs denying her request for further review of the
merits of her case. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this nonmerit decision. The last merit decision of record was the Office’s October 10, 2008
decision terminating her compensation. Because more than one year has elapsed between the
last merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits
of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3 (2008).

FACTUAL HISTORY
The Office accepted that on September 19, 1975 appellant, then a 32-year-old special
delivery messenger, sustained a low back contusion, lumbar strain, mild concussion and left knee
strain due to a fall at work. It later accepted a consequential left knee patellectomy of
September 19, 1977. Appellant stopped work following the injury and did not return. The
Office paid her compensation for periods of disability.
In an April 4, 2008 decision, the Office terminated appellant’s compensation effective
April 13, 2008 on the grounds that she had no residuals of her accepted employment injuries
after that date. It based its termination on the December 5, 2007 and January 15, 2008 reports of
the Dr. Jack C. Tippett, a Board-certified orthopedic surgeon who served as an Office referral
physician.
Appellant requested review of her claim before an Office hearing representative. At the
August 6, 2008 hearing, appellant’s counsel, at the time, presented various arguments. He
asserted that there were irregularities with respect to the statement of facts provided to
Dr. Tippett, that the physician’s opinion was not well rationalized, that referrals should have
been made to additional specialists and that appellant was not adequately apprised of her right to
have her doctor attend the second opinion examination. Appellant testified regarding the
examination with Dr. Tippett and asserted that he refused to look at medical records she brought
with her. After the hearing, Robert Garfield submitted an undated nine-page brief in which he
expanded upon the arguments raised at the hearing.
In an October 10, 2008 decision, the Office hearing representative affirmed the April 4,
2008 decision. She discussed the various arguments made by Mr. Garfield as well as those
contained in the submitted brief, but found that they did not establish that the termination of
compensation was improper.
In a September 29, 2009 letter, appellant requested reconsideration of her claim and
argued that she continued to have numerous physical symptoms and limitations which showed that
she had residuals of her work injuries. She asserted that the opinion of Dr. Tippett contained
inaccuracies and was not sufficiently well rationalized to constitute the weight of medical opinion.
Appellant claimed she had a disabling emotional condition caused by her work injuries and
indicated that her claim was supported by a March 30, 1993 report of Dr. Samuel Bernstein, an
attending clinical psychologist.2 She submitted numerous other medical reports and a copy of the
brief previously of record.
In an October 28, 2009 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

2

Appellant submitted a copy of the report. Dr. Bernstein indicated that appellant had a depression and anxiety
condition and was unemployable in the labor market.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6 The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8 While a reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a
reasonable color of validity.9
ANALYSIS
The Office accepted that on September 19, 1975 appellant sustained a low back
contusion, lumbar strain, mild concussion, left knee strain due to a fall at work. It later accepted
a consequential left knee patellectomy of September 19, 1977. The Office paid appellant
compensation for periods of disability but terminated her compensation effective April 13, 2008
based of the opinion of Dr. Tippett, a Board-certified orthopedic surgeon who served as an
Office referral physician.
In the September 29, 2009 reconsideration request, appellant argued that she continued to
have physical symptoms and limitations related to her accepted work injuries. She argued that the
opinion of Dr. Tippett was not sufficiently well rationalized to serve as the basis for the termination
of her compensation. The submission of this argument did not require reopening of appellant’s

3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

8

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

John F. Critz, 44 ECAB 788, 794 (1993).

3

claim for merit review as the Office has already considered the sufficiency of Dr. Tippett’s opinion
with respect to the termination of appellant’s compensation.10
Appellant claimed she had a disabling emotional condition caused by her work injuries and
submitted a March 30, 1993 report of Dr. Bernstein, an attending clinical psychologist. However,
this evidence and argument is not relevant to the underlying issue of the present case. The Office
has not accepted that appellant sustained an emotional condition and Dr. Bernstein did not provide
any opinion on the causal relation of such a condition.11 Appellant submitted numerous other
medical reports together with the brief from her former counsel; but all of these documents had
previously been submitted and considered by the Office. Evidence that is duplicative of that
previously of record and considered by the Office does not constitute a basis for further merit
review.12
On appeal appellant argued that the Office hearing representative did not consider the
arguments that she and Mr. Garfield made at the oral hearing; however, a review of the
October 10, 2008 decision shows that the Office hearing representative gave extensive
consideration to these arguments.
Appellant has not established that the Office improperly denied her request for further
review of the merits of its October 10, 2008 decision under section 8128(a) of the Act, because
the evidence and argument she submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

Appellant’s own opinion that she had work-related residuals would not be relevant because the main issue of
the present case, i.e., whether the Office presented medical evidence justify the termination of compensation, is
medical in nature and would usually be resolved by the submission of medical evidence.
11

Dr. Bernstein’s report is not relevant for the further reason that it pertains to a period many years before the
termination of appellant’s compensation in April 2008.
12

See Brent A. Barnes, 56 ECAB 336 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

